
	

113 HR 1483 IH: Stop Outsourcing Banking Enforcement and Examination Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1483
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Ms. Waters (for
			 herself, Mr. Conyers,
			 Mr. Al Green of Texas, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to provide
		  requirements for appropriate Federal banking agencies when using independent
		  consultants in carrying out a consent order, to grant SIGTARP authority to
		  provide oversight of such consultants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Outsourcing Banking Enforcement
			 and Examination Act.
		2.Use of
			 consultants in consent ordersThe Federal Deposit Insurance Act (12 U.S.C.
			 1811) is amended by adding at the end the following:
			
				51.Use of
				consultants in consent orders
					(a)In
				generalAn appropriate
				Federal banking agency that enters into a consent order with a person regulated
				by such agency may only use an independent consultant in carrying out such
				order if all of the following requirements are met:
						(1)TransparencyNo less than two weeks before any activity
				under the consent order commences, the appropriate Federal banking agency shall
				make the following information available to the public:
							(A)The full and
				unredacted consent agreement resulting from the consent order.
							(B)All material information related to any
				past business relationships of the independent consultants, regulators,
				financial institutions, and third party service providers to the order, and
				their agents and employees, regardless of their involvement in the execution of
				the order.
							(C)A detailed
				estimate of engagement costs.
							(D)A detailed
				description of a well-defined methodology for fulfilling the consent
				order.
							(2)ReportingThe appropriate Federal banking agency
				shall issue a report to the Congress, not less than once every quarter until
				the consent order ends, detailing the progress in fulfilling the consent order
				and the performance of the independent consultant.
						(3)Restriction on
				participationNo independent
				consultant carrying out a consent order has prior or current work that will be
				under review in such consent order or a concurrent and substantially similar
				consent order.
						(4)Retention and
				payment of consultantThe
				independent consultant is hired, and paid, directly by the appropriate Federal
				banking agency and the appropriate Federal banking agency is to be reimbursed
				for such expenses by the entity subject to the consent order.
						(5)Restriction on
				application of penalties to other ongoing enforcement actionsAny remediation or penalties under the
				consent order will not apply to, or be settled in conjunction with, any other
				consent order, settlement, or enforcement action.
						(b)Private right of
				actionIf an independent
				consultant fails to comply with the contract under which the consultant is
				assisting the appropriate Federal banking agency in carrying out a consent
				order which requires financial remediation to a person or class of persons, any
				person or class of persons aggrieved by such failure may bring a civil action
				in a court of competent jurisdiction for damages resulting from such violation,
				and may obtain other appropriate relief, including equitable relief. If the
				plaintiff prevails in any such action, the court shall award the plaintiff any
				litigation costs reasonably incurred, together with reasonable attorneys' fees
				and reasonable expert witness fees, as determined by the court.
					(c)Clawback of
				fees
						(1)In
				generalIf a court determines
				that an independent consultant has violated the terms of the contract with the
				appropriate Federal banking agency or has failed to disclose required conflict
				of interest information, the independent consultant shall repay the appropriate
				Federal banking agency all fees received by the consultant during the period of
				time such violation or failure was occurring.
						(2)Safe
				harborIf the independent consultant made all reasonable efforts
				to uncover conflicts of interest among the consultant’s agents and employees,
				the consultant shall not be subject to paragraph (1) with respect to a failure
				to disclose required conflict of interest information.
						(d)Employment
				restrictionAn employee of an
				appropriate Federal banking agency that was involved in approving an
				independent consultant to assist in carrying out a consent order may not seek
				employment with, or be employed by, such independent consultant during any
				period in which such consent order is in effect, any amendment to such consent
				order is in effect, or any subsequent consent order based on the original
				consent order is in
				effect.
					.
		3.SIGTARP to
			 oversee use of consultants
			(a)In
			 generalSection 121 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231) is
			 amended—
				(1)in subsection (c),
			 by adding at the end the following:
					
						(5)In addition, the Special Inspector General
				shall also have the duties and responsibilities of providing oversight
				of—
							(A)consent orders
				entered into by an appropriate Federal banking agency; and
							(B)the performance of
				independent consultants hired by an appropriate Federal banking agency to
				assist in carrying out such consent orders, as described under section 51 of
				the Federal Deposit Insurance Act.
							; and
				
				(2)by amending
			 subsection (k) to read as follows:
					
						(k)Oversight of
				consent orders
							(1)Right of action
				related to consent order monitoringThe Special Inspector General may bring a
				civil action in any court of competent jurisdiction against an independent
				consultant described under section 51(a) of the Federal Deposit Insurance Act
				for damages and equitable relief for any violations of the consultant’s duties
				under the contract under which the consultant is assisting an appropriate
				Federal banking agency in carrying out a consent order.
							(2)Whistleblower
				incentives and protection related to consent order monitoring
								(A)In
				generalThe Special Inspector
				General shall establish a whistleblower program under which—
									(i)the Special Inspector General pays an award
				or awards to 1 or more whistleblowers who voluntarily provide original
				information to the Special Inspector General that leads to the successful
				enforcement of a judicial or administrative action brought by the Special
				Inspector General against an independent consultant described under section
				51(a) of the Federal Deposit Insurance Act that results in monetary sanctions
				exceeding $1,000,000; and
									(ii)the employer of a whistleblower may not
				discriminate against a whistleblower in the terms and conditions of employment
				of the whistleblower because of any lawful act done by the
				whistleblower.
									(B)Form of
				programTo the extent
				practicable, the whistleblower program established under this subsection shall
				be carried out in the same manner as the whistleblower provision under section
				21F of the Securities Exchange Act of 1934 (15 U.S.C.
				78u–6).
								.
				
